DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings/photocopies filed October 10, 2018 appear informal.  Note poor line quality in Figures 6 and 7.  Also note dark areas in Figures 1 and 3-5 which prohibit proper and legible publication.  Should the application reach allowance, new formal drawing sheets will be required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the backplane section of said and said” in lines 9 to 10.  This recitation is grammatically vague.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 17 and 18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (6547110) in view of Zirbel (5588570).

In the primary reference, note a combination backpack chair, comprising:
a fabric backpack (12, 13, 14, 15) configured to define a primary storage compartment (12) bounded by backplane (back portion) and a bottom plane (bottom portion) diverging from the backplane at an acute angle (see Figure 7), and a fabric panel overlying the backplane and bottom plane to create a separate sleeve compartment running continuously along the backplane and bottom plane (see Figure 2) around the acute angle;
a contiguous tubular frame (16) inserted into the sleeve compartment, the frame comprising a first planar U-shaped member (17) having two ends and a second planar U-shaped member (18) having two ends attached to the ends of the first member at a first included acute angle within a range of from 70º - 80º, thereby maintaining the backplane fixed at the first included acute angle relative to the bottom plane (see Figures 2 and 7-9), and; 
a deployable seat (21) pivotally affixed to the backpack, the seat further comprising a cushion having a top surface and a bottom surface forming a second acute angle with a range of from 10º - 20º, the second acute angle being “complementary” to the first acute angle, the seat being pivotable from a sitting position (Figure 1) in which the bottom surface of the seat extends parallel to the first planar U-shaped member and aligned with the bottom plane to a stowed position in which the top surface of the seat extends parallel to the second U-shaped frame portion and aligned with the backplane (see Figures 3, 4 and 8).
Regarding claim 17, note the backplane further comprises a top edge and bottom edge and wherein the seat is affixed to the backpack at the bottom edge (see Figure 2), the backpack further comprising a pair of shoulder straps (26, 26) extending from the top edge to the bottom edge of the backplane.

The secondary reference teaches configuring a dual-configuration chair with at least one fastener (22) for securing a seat (20) into a stowed position (broken lines, as shown in Figure 2) in which the top surface of the seat extends parallel to a first U-shaped frame portion (16) and aligned with a backplane.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding at least one fastener for securing the seat into the stowed position of Figures 3, 4 and 8.  This modification improves selective retention of the seat in the position shown in each of Figures 3, 4 and 8.

Claim 11, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (6547110) in view of Zirbel (5588570), as applied to claim 10 above.
The primary reference, as modified above, shows all claimed features of the instant application with the exception of the seat, when pivoted to the stowed position, having the bottom surface of the cushion oriented at a right angle to the bottom plane.
In the primary reference, note that stowed position of Figures 3, 4 and 8.  As can be seen, the bottom surface of the cushion (21) is oriented at an angle that is approximately 84 degrees relative to the bottom plane.
It would have been an obvious matter of choice in design to slightly increase the angle between the top and bottom surfaces of the cushion, thereby rendering the angle between the bottom surface and the bottom plane, in the stowed position, as a right angle.  The choice of angle between 84 degrees and 90 degrees solves no problem and provides no unexpected . 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2, 4, 8, 9, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment/Arguments
Applicant’s response filed December 17, 2020 has been fully considered.  Remaining issues are described above.
Regarding claim 10, Applicant argues that the limitation “a first fabric panel defining a backplane, and a second fabric panel defining a bottom plane diverging from said backplane at an acute angle, and a third fabric panel overlying said first fabric panel and second fabric panel to create a sleeve extending along said backplane and bottom plane around said acute angle” is required” (see lines 8-12 on page 7 of the Remarks), however these limitations do not appear in claim 10.  As such, this argument is more limiting than the actual claim language.
Applicant further argues that the U-shaped frame portion is “attached together end-to-end and is “slidably inserted into the backplane section of said affixed to said backplane and said second U-shaped frame portion being slidably inserted into the bottom plane section of said sleeve affixed to said bottom plane and to said first U-shaped frame portion thereby maintaining said first U-shaped frame portion and said backplane fixed at a first included angle relative to second U-shaped frame portion and said bottom plane, the first included angle being 
Applicant further argues that none of the references teach or suggest “a continuous L-shaped sleeve running side-to-side and extending end-to-end along both backplane and bottom plane, into which a pre-assembled L-shaped frame can be slidably inserted” (see lines 19-22 on page 7 of the Remarks).  This limitation is more limiting than the actual claim language, however Figure 2 shows at least a continuous L-shaped sleeve running side-to-side and extending end-to-end along both backplane and bottom plane.
All remaining rejections are proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/February 24, 2021                                         Primary Examiner, Art Unit 3636